Citation Nr: 1747371	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for shell fragment wound surgical injury to liver.

2.  Entitlement to an initial disability rating in excess of 10 percent for shell fragment wound muscle group XIX.

3.  Entitlement to an initial disability rating in excess of 0 percent for scars, left lower leg shell fragment wound.

4.  Entitlement to service connection for bilateral lower leg condition (also claimed as instability and nerve damage) as secondary to the service-connected shell fragment wounds.

5.  Entitlement to service connection for bilateral feet condition as secondary to the service-connected shell fragment wounds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from November 1945 to March 1946 and from March 1951 to June 1953.  He was awarded the Purple Heart and was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since transferred to the RO in Roanoke, Virginia.  A hearing was not requested.  

In a rating decision dated October 2014, the RO denied a claim of service connection for left hip osteoarthritis, status post arthroplasty as secondary to a right hip disability or the service-connected disabilities of shell fragment wounds.  The Veteran timely filed a notice of disagreement and a statement of the case was issued in April 2016.  As a VA 9 form was not filed, the Board does not have jurisdiction over those claims.  

In a rating decision dated December 2016, the RO granted a claim of service connection for posttraumatic stress disorder (PTSD) with a disability rating of 50 percent and denied a claim of service connection for hepatitis B.  The Veteran timely filed a notice of disagreement regarding the rating for PTSD.  While a statement of the case has recently been issued for this claim, the Veteran has not yet submitted a Form 9 and the time to submit the Form 9 has not yet expired.  There is therefore no basis to assume jurisdiction over these claims.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A new VA medical examination is required to assess the nature and the etiology of the Veteran's shell fragment wounds.  Because the three increased rating claims associated with these wounds are inextricably intertwined with the Veteran's service connection claims, all claims must be considered together.  A decision by the Board on the Veteran's service connection claims would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

On October 7, 1951, while serving in North Korea, the Veteran was struck by one or more mortal shell fragments.  "He sustained multiple penetrating wounds of the right posterial and lateral chest wall" and "a perforation of the liver with retroperitoneal hemorrhage."  See November 1, 1951 service treatment record.  His chest wounds were debrided.  See id.  Some shell fragments were surgically removed, but at least one metallic foreign body was left in place, which "measur[ed] about 1/2 [by] 11/2 cm and [was lodged] about 4 cm from the anterior abdominal wall on the RIGHT side at about the level of the 2nd L.V. and 5 cm lateral to it."  See January 1952 service treatment records (emphasis in original).  This last piece of shrapnel was removed after discharge.  See March 1958 VA medical record.  After being wounded, the Veteran was sent to Tokyo Army Hospital, where he was treated for at least two months before returning to duty in December 1951.  The Veteran also service-connected scars to his lower left leg as a result of the mortar attack.

In a June 2017 statement, the Veteran described the moments following his injury as follows: "I held my stomach and saw blood through my uniform and I immediately felt a burning sensation that is when I knew I sustained serious injuries from a hit, as it hit me in my side and came out through my stomach and they had to take the rest of it out.  After that I don't remember much as I passed out.  I remember [waking] up in a hospital bandaged up in Tokyo, Japan."    

The current VA examinations do not specifically address several details regarding the Veteran's muscle injury.  First, the medical records do not contain any evidence of a through-and-through wound until a somewhat speculative statement in the November 2015 VA muscles examination.  No such injury is mentioned in the October 2016 VA muscles examination, the June 2009 VA examination, the August 2002 VA examination, the October 1970 VA examination, or the July 1958 VA examination.  Second, only the October 2016 VA examination mentions any injury to muscle group XX or muscle group X (left foot).  Finally, the penetration depth and path of any shell fragments are not indicated.  Such details are important to appropriately evaluate the Veteran's shell fragment wounds.  

VA treatment records to August 30, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 31, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from August 31, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Thereafter, schedule the veteran for a new VA muscles examination and VA scars examination to determine the severity of the Veteran's service-connected shrapnel fragment wounds.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Discuss the probable trajectory of any shell fragments, the probable depth of penetration of any shell fragments, and all residual disabilities associated with shell fragment wounds, including what wounds, if any, are through and through;

b. Discuss the severity of any injury or impairment to Muscle Group XIX that is associated with the Veteran's shell fragment wounds; 

c. Discuss whether the October 2016 VA examination appropriately identified wounds to Muscle Group X (left foot) and Muscle Group XX, and if the answer is yes, the severity of any injury or impairment to these muscle groups that is associated with the Veteran's shell fragment wounds; and

d. Discuss the Veteran's back, abdominal, and left foot scars, to include a discussion of whether the scars are an entry or exit wound or painful on examination.  The size (width and length) of the scar(s) should be measured.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

